  19-00217-NPO Dkt 170 Filed 04/03/19 Entered 04/03/19 13:46:31 Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: ALEXANDER SEAWRIGHT                                                         CHAPTER 11
       TRANSPORTATION, LLC, Debtor                                       CASE NO.: 19-00217-NPO

                                   MOTION TO CONTINUE HEARING

        COMES NOW, Hayles Towing & Recovery (“Hayles”) and files this its Motion to

Continue Hearing, and in support thereof, would respectfully show unto this Honorable Court as

follows, to-wit:

        1.     Alexander Seawright Transportation, LLC’s (“Debtor’s”) Amended Motion for

Contempt, Sanctions and for Other Relief (Dkt #136) and the Hayles Response (Dkt #166) is set

for hearing on April 4, 2019 at 10:00 a.m.

        2.     Subsequent to the filing of Debtor’s motion, a filing in this case is pending that

could result in conversion or dismissal of this chapter 11 case (Dkt #161). The hearing on that

motion is set for April 23, 2019 at 1:30 p.m.

        3.         In light of the current state of the pleadings, claims and responses, with respect to

the Amended Motion for Contempt and the response thereto, Hayles moves the Court for an

order continuing the Amended Motion and response hearing until such time as the Motion for

Conversion or Dismissal can be heard. Depending on the Court’s ruling in connection with the

Motion for Conversion or Dismissal, it could render the Amended Motion and response hearing

moot.

        4.     Hayles has no objection to setting the Amended Motion for April 23, 2019 at 1:30

p.m. when the Conversion/Dismissal matter is set for hearing.

        5.     Other grounds to be assigned upon a hearing hereof.
  19-00217-NPO Dkt 170 Filed 04/03/19 Entered 04/03/19 13:46:31 Page 2 of 2




       WHEREFORE, PREMISES CONSIDERED, Hayles Towing & Recovery respectfully

prays that upon a hearing hereof this Honorable Court will enter its order granting the Motion to

Continue the hearing on the Amended Motion and response thereto presently set for April 4,

2019, at 10:00 a.m. Hayles prays for general relief.

       This, the 3rd day of April, 2019.

                                      Respectfully submitted,

                                      EAVES LAW FIRM, LLC

                                      By: /s/ Charlene M. Williams
                                          Charlene M. Williams



Charlene M. Williams (MSB #102407)
EAVES LAW FIRM, LLC
101 North State Street
Jackson, MS 39201
Phone: 601-355-7961
Email: char@eaveslawmail.com



                                CERTIFICATE OF SERVICE

        I, Charlene M. Williams, certify that the foregoing Notice was filed electronically
through the Court’s ECF system and served electronically on all parties enlisted to receive
service electronically.

       Dated: April 3, 2019
                                                       /s/ Charlene M. Williams
                                                       Charlene M. Williams
